Orth, J.,
delivered the opinion of the Court.
The judgment entered in the Circuit Court for Prince George’s County on 8 September 1969 upon John Francis Pennington’s plea of nolo contendere to a charge of bribery is reversed for the reason that the consent of the lower court to the entry of the plea was improper. It was improper because the record is utterly silent as to *264whether Pennington had an intelligent understanding that he possessed the privilege against compulsory self-incrimination and the right to confront his accusers and voluntarily waived them. See Boykin v. Alabama, 89 S. Ct. 1709, decided 2 June 1969, as construed in McCall v. State, 9 Md. App. 191, cert. denied, Court of Appeals of Maryland, 2 June 1970. See also Williams v. State, 10 Md. App. 570.

Judgment reversed; case remanded for a new trial.